      Case 2:20-cv-00080-SMB Document 35 Filed 01/04/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sherri Tetachuk,                                    No. CV-20-00080-PHX-SMB
10                  Plaintiff,                           ORDER
11   v.
12   DCC Incorporated,
13                  Defendant.
14
15          Pending before the Court is Plaintiff’s Motion for Sanctions (Doc. 23) to which
16   Defendant has responded (Doc. 26) and Plaintiff replied (Doc. 29). No oral argument has
17   been requested and the Court now rules.
18          Plaintiff worked for Defendant for several years. Her compensation included a base
19   salary, commission based on various programs and tiers, and bonuses. The parties’ current
20   dispute revolves around Plaintiff’s claims that Defendant did not fully compensate her for
21   her during her employment. In the motion pending before the Court, Plaintiff moves for
22   sanctions under Fed. R. Civ. P. 37(b) based on Defendant’s failure to comply with its
23   discovery obligations. The discovery dispute centers around any information used and/or
24   necessary to calculate compensation owed to Plaintiff for 2019. Plaintiff says Defendant
25   has failed to list and produce documents and electronically stored information (“ESI”)
26   relevant to Plaintiff’s claims. Plaintiff argues that this failure violates obligations imposed
27   by Fed.R.Civ.P. 26(a)(1) and the Mandatory Initial Discovery Pilot (“MIDP”) General
28   Order. However, Defendant argues it has complied with MIDP and Rule 26 requirements
      Case 2:20-cv-00080-SMB Document 35 Filed 01/04/21 Page 2 of 3



 1   and that any further discovery should be pursued and narrowed through discovery requests.
 2          On June 24, 2020, the Court held a discovery conference to discuss Defendant’s
 3   perceived deficiencies. The Court ordered Defendant to provide a list of Plaintiff’s 2019
 4   accounts and a description of how her pay, from all sources, was calculated. Defendant
 5   was ordered to provide this information within 3 weeks, by July 15, 2020. Plaintiff later
 6   emailed the Court to request permission to file a motion for sanctions. The motion for
 7   sanctions has nothing to do with the Court’s June 24, 2020 order but instead relates to
 8   general noncompliance with MIDP and Rule 26.
 9          Pursuant to the MIDP and Fed.R.Civ.P. 26(a)(1), Defendant has a duty to (1)
10   identify and list documents and ESI known to exist, whether or not in Defendant’s
11   possession, custody or control, that may be relevant to Plaintiff’s claims and Defendant’s
12   defenses; 2) investigate and identify where all relevant information is located; and 3)
13   properly search and produce the documents and ESI identified and listed.          However,
14   Federal Rule of Civil Procedure 26(d) puts some limits on the discovery requirements,
15   limiting discovery to non-privileged material that is proportional to the needs of the case.
16          Under Rule 37(b)(2)(A), if a party fails to obey an order to provide or permit
17   discovery, the Court may issue “further just orders,” including an order under Rule 37(a)
18   to compel disclosure. If the Court finds such a failure, the Court may award sanctions
19   unless the “failure was substantially justified, or other circumstances make an award of
20   expenses unjust.” However, a motion for sanctions should be preceded by an order to
21   compel.
22          Plaintiff has not adequately established Defendant’s failure to comply with its
23   discovery obligations, nor has she requested an applicable order to compel. Based on the
24   pleadings and attachments, it is unclear that Defendant has failed to comply with the
25   obligations of MIDP and Fed.R.Civ.P. 26(a)(1). Defendant provided a list of the evidence
26   available in the MIDP and production of the ESI was not due at the same time as the MIDP
27   responses. The only order to compel was with respect to the 2019 pay calculations, made
28   at the discovery conference, yet the failure to produce these calculations is not the


                                                 -2-
      Case 2:20-cv-00080-SMB Document 35 Filed 01/04/21 Page 3 of 3



 1   foundation Plaintiff rests on in her motion for sanctions.
 2          Additionally, Plaintiff’s motion is premature. Plaintiff filed this motion before
 3   serving any Requests for Production of Documents, Requests for Admissions or
 4   Interrogatories. This motion was also filed prior to the parties entering a stipulated
 5   protective order. Further, Plaintiff’s requests as defined in the letter to opposing counsel
 6   (Exhibit C) are over broad and potentially irrelevant to the issue of calculating
 7   compensation. Finally, Plaintiff’s requested relief in the proposed order (Doc. 23-1) is not
 8   sufficiently narrow or specific to be able to enforce.
 9          However, there is one area of information that the Court determines should be or
10   should have been disclosed by the Defendant. Both parties discuss a “Hypothetical True
11   Up,” which is described as Defendant’s calculation of what Plaintiff should have been paid
12   in 2019. Plaintiff says that none of the source documents or other ESI used and relied on
13   to create the Hypothetical True Up was disclosed. That information is clearly relevant,
14   sufficiently narrow, and should have been disclosed after the discovery conference in June.
15   While technically the order only said to provide the list and description, Rule 26 would
16   necessarily then require the source documents. Therefore,
17          IT IS ORDERED that Defendant provide the source documents and ESI used and
18   relied on to create the Hypothetical True Up to Plaintiff by January 18, 2021. Defendant
19   must file a notice with the Court that it has complied with this order by no later than January
20   18, 2021. If no notice is filed, the Court will schedule a telephonic hearing to discuss
21   sanctions.
22          IT IS FURTHER ORDERED denying Plaintiff’s Motion for Sanctions (Doc. 23).
23          Dated this 4th day of January, 2021.
24
25
26
27
28


                                                  -3-
